DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-10 in the reply filed on 10/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/737105, filed 9/27/2018 and Application No. 62/788966, filed 1/7/2019. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: immobilization structure in claim 2. This limitation is interpreted in view of the specification at page 4, lines 99-108, and in particular “an immobilization structure within a chamber, such as a portion of a chamber wall”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim(s) 6 is/are objected to because of the following informalities:  
In claim 6, line 1, “…where in the diameter…” should be corrected with “…wherein the diameter…”.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations of “at least one magnet” in lines 7 and 9 of the claim render the claims indefinite. It is unclear whether these recite back to the “at least one magnet” in line 4 or are intended to set forth additional magnets. If Applicant is intending claim 1 to require “at least one magnet” (i.e. one set of one or more magnets), correction in lines 7 and 9 to “the at least one magnet” is recommended.
Regarding claim 2, the recitation of “one or more magnets” in line 3 of the claim creates confusion. It is unclear if the one or more magnets are the same as the “at least one magnet” set forth in claim 1 or if it is intended to set forth an additional set of one or more magnets.
Regarding claim 3, the recitation of “a magnetic field” in line 3 of the claim creates confusion. Is this the same or different from the “magnetic fields” set forth in claim 1, line 7?
Regarding claims 3-4, the recitation of “may comprise…” creates confusion as to whether the features following the optional recitation, “may”, are in fact required aspects of the invention or not. For Examination purposes, features following “may” are considered optional and not necessarily required by the claim.
Regarding claim 4, the recitation of “magnetic fields” in line 3 of the claim creates confusion. Is this the same or different from the “magnetic fields” set forth in claim 1, line 7?
Regarding claim 6, the recitation of “the superparamagnetic polystyrene beads” lacks proper antecedent basis. The claim depends from claim 4; however, claim 5 is the 
Regarding claim 9, the recitation of “one or more magnets” creates confusion. It is unclear if the one or more magnets are the same as the “at least one magnet” set forth in claim 1 or if it is intended to set forth an additional set of one or more magnets.
Regarding claim 10, the recitation of “whose axis” creates confusion. What feature is the axis associated with? Is this the axis of the magnets, the chamber, or some other claimed element?
Regarding claim 10, the recitation of “an inlet” creates confusion. Claim 1 previously recited “an inlet” in line 5; is this the same inlet or an additional inlet? For Examination purposes, this recitation of inlet will be treated as referencing the inlet of claim 1.
Regarding claim 10, the recitation of “an outlet” creates confusion. Is the outlet referenced the same or in addition to “an exit” recited in claim 1? For Examination purposes, it is read as referencing to the exit of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Chandler et al. (US 2012/0115167).

a chamber (tube 42); 
magnetic objects configured to bind or adhere to one or more components of a fluid; and at least one magnet disposed on an outer surface of the chamber ([0071], [0158], beads), 
wherein the chamber comprises an inlet through which the fluid may be introduced and an exit through which the fluid may be removed ([0024] for instance, and 
wherein at least one magnet is configured to produce magnetic fields within the fluid (magnets 43), and 
wherein the magnetic objects are configured to move within the fluid in response to magnetic fields produced by at least one magnet ([0056] for instance; magnets drawn magnetically captured materials to walls of the chamber).
Regarding claim 2, Chandler further provides wherein the chamber comprises an immobilization structure against which the magnetic objects may immobilize in response to an application of immobilization magnetic fields produced by one or more magnets (walls of the chamber/tube 42, also note [0091]).
Regarding claims 3-4, Chandler further provides that (as per figure 4a) the magnet arrangement (43) includes a plurality of magnets and as such an magnitude of one magnet of the plurality of magnets at a point closest to it in the chamber is greater than the magnitude of one of the other magnets further away from that same magnet at that same point.
Regarding claim 5, Chandler further provides wherein the magnetic objects comprise superparamagnetic polystyrene beads ([0101], [0158], dynabeads).
Regarding claim 6, Chandler further provides where in the diameter of the superparamagnetic polystyrene beads is in the range from 1 to 10 microns ([0101], dynabeads).
Regarding claim 7, Chandler further provides wherein the superparamagnetic polystyrene beads have antibodies adhered to their surface configured to bind with cancer cells ([0158]).
Regarding claim 8, Chandler further provides wherein the chamber is a tube (see figure 4a, tube 42).
Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kipp et al. (US 2009/0152176).

a chamber (conduit 41 with interior volume 42); 
magnetic objects configured to bind or adhere to one or more components of a fluid ([0037], becoming trapped particles 47); 
and at least one magnet disposed on an outer surface of the chamber (45),
 wherein the chamber comprises an inlet through which the fluid may be introduced and an exit through which the fluid may be removed (41 inherently has an inlet/exit (or outlet) as illustrated in figure 2), and 
wherein at least one magnet is configured to produce magnetic fields within the fluid (magnet 45), and 
wherein the magnetic objects are configured to move within the fluid in response to magnetic fields produced by at least one magnet (trapped into matrix 44).
Regarding claim 2, Kipp further provides wherein the chamber comprises an immobilization structure against which the magnetic objects may immobilize in response to an application of immobilization magnetic fields produced by one or more magnets (44).
Regarding claims 3-4, Kipp further provides that (as per figure 3a) the magnet arrangement (45) includes a plurality of magnets and as such an magnitude of one magnet of the plurality of magnets at a point closest to it in the chamber is greater than the magnitude of one of the other magnets further away from that same magnet at that same point.
Regarding claim 8, Kipp further illustrates a tubular chamber (41). 

Regarding claim 10, Kipp further illustrates wherein whose axis is substantially parallel to a direction extending from an inlet of the chamber to an outlet of the chamber (assumed to be referencing a chamber axis; note 112 above; in the alternative please note that Kipp also teaches additional magnet orientations such as but not limited to figure 3b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stone (US 2012/0080360) provides particle manipulation within channels (abstract) involving magnetic fields. Please note figures 1a, 2a for example.
Kim (US 2015/0064764) discloses a device for transporting, trapping, and escaping biomaterials using a magnetic structure (abstract), note figure 1, magnet solenoids (105), structure (103), magnetic material (104).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/           Primary Examiner, Art Unit 1759